CAPOTOSTO, J.
After verdict for the plaintiff in the sum of $1008.33, the defendant moves for a new trial upon the usual grounds.
Action on book account for merchandise sold.
The plaintiff claims that he shipped goods to one Max Wallick upon the direct promise of the defendant to pay.
The defendant states that he knew nothing about the transaction until after an attachment had been placed upon his property, and then only through his attorney.
The parties were related either by blood or marriage. Their friendly relations were discontinued, as so often happens, when a balance on money matters was struck and payment demanded. The circumstances tend to sustain the plaintiff. Any credit which the defendant claimed upon what he called an independent transaction was allowed by the jury. The verdict is just.
Motion for new trial denied.